PD-1130-15
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                Transmitted 10/6/2015 10:34:26 AM
                                                                      Accepted 10/7/2015 4:19:40 PM
                                                                                     ABEL ACOSTA
                                 NO.   PD-1130-15
                                                                                            CLERK


               IN THE COURT OF CRIMINAL APPEALS OF TEXAS


                                   AT AUSTIN




                                NO. 14-14-00353-CR


                        IN THE COURT OF APPEALS FOR THE


                         FOURTEENTH DISTRICT OF TEXAS


                                  AT HOUSTON




         ANDREW DEMOND HAYNES,                             APPELLANT


         V.


         THE STATE OF TEXAS,                               APPELLEE




              MOTION FOR SECOND EXTENSION OF TIME TO FILE
          APPELLANT'S PETITION FOR DISCRETIONARY REVIEW




                                 Winston E. Cochran, Jr.
                                 Attorney at Law
                                 Texas Bar No. 04457300
                                 P.O. Box 2945
                                 League City, TX 77574
                                 Tel. (713)228-0264
         FILED IN v              E-mail :winstoncochran@comcast.net
COURT OF CRIMINALAPPEALS
                                 Counsel for Appellant
      October 7, 2015


   ABEL ACOSTA. CLERK
TO THE COURT OF CRIMINAL APPEALS OF TEXAS:


       COMES NOW the appellant, Andrew Demond Haynes (hereinafter "Haynes"),

through the undersigned counsel, and respectfully requests that this Court grant a

second extension of time to file the appellant's petition for discretionary review, for

twenty-one days, until October 21, 2015, for reasons set forth as follows.

       1.   Haynes was indicted for Possession of a Controlled Substance, namely

cocaine in an amount between four and 200 grams, with the intent to deliver it. A jury

found the appellant guilty ofthe lesseroffense of Possessionof a Controlled Substance

in such an amount, without an intent to deliver. Due to enhancement allegations,

punishment was assessed at confinement for thirty years in the Texas Department of

Criminal Justice, Correctional Institutions Division. Haynes gave timely notice of

app eal.

       2.   On appeal Haynes challenged the sufficiency ofthe evidence to show that

Haynes knew that the amount ofthe controlled substance was such as to place it in a

higher category for punishment. The Court of Appeals rejected thatclaim and affirmed

the judgment ofthe district court on July 30, 2015.

       3.    A petition for discretionary review was due on September 30, 2015,

pursuant to a first extension. Haynes requests a second extension of time for filing the

petition for twenty-one days, until October 21, 2015.

       4.   The reasons for the requested second extension are as follows:
      (A) Since September 1, 2015, when the first extension request was filed, the

undersigned counsel spent an unexpectedly large amount of time on matters relating to

an Intoxication Manslaughter case, State of Texas v. Darcie SpiUers, in the 405th

District Court of Galveston County, Texas. First, on September 3, 2015, counsel had

to go to Jefferson County, Texas, where SpiUers was arrested for a DWI case, filed

while SpiUers was on bond. The next day counsel had to go into the 405th District

Court for a brief hearing to determine whether a bond revocation hearing would be set.

Then a hearing on the bond revocation motion was conducted on September 11,2015.

Another pretrial hearing on various motions was conducted on September 18, 2015,

with final settlement efforts failing when the prosecutor raised the plea offer. Jury

selection occurred on Monday, September 21, 2015, and the trial then lasted until the

middle ofthe day on Friday, October 2, 2015. Every evening during trial was spent on

preparation for the next day.

      (B) Counsel also had to spend a few hours, right before the extended due date

for the petition, working with another attorney on a civil appeal in the United States

Court of Appeals for the Fifth Circuit, as the other attorney is not a Fifth Circuit

member and had to have the undersigned counsel's assistance.

      5.   The issue which Haynes intends to present in his petition will be the

following question, or a similarly worded question:
      Did the Court ofAppeals err in holding that the State was not required to
      prove that the defendant knew that the quantity of contraband was large
      enough to result in an increased punishment range?

This is essentially a question of statutory interpretation rather than a question ofthe

state ofthe evidence in the particular case.

      Wherefore Haynes prays that the time for filing a petition for discretionary

review in this cause be extended to October 21, 2015.

                                 Respectfully submitted,

                                 /s/ Winston E. Cochran, Jr.
                                 Winston E. Cochran, Jr.
                                 Attorney at Law
                                 Texas Bar No. 04457300
                                 P.O. Box 2945
                                 League City, TX 77574
                                 Tel. (713)228-0264
                                 E-mail :winstoncochran@comcast.net
                                 Counsel for Appellant
                           CERTIFICATE OF SERVICE


I certify that copies of this petition have been served on counsel for the State

electronically or by mail at the following addresses on October 6, 2015:

Harris County District Attorney's Office       Hon. Lisa C. McMinn
Appellate Division                             State Prosecuting Attorney
Attention: Jessica Caird                       P.O.Box 13046
1201 Franklin, Suite 600                       Austin, TX 78711-3046
Houston, TX 77002


                                        Isi Winston E. Cochran, Jr.
                                        Winston E. Cochran, Jr.